     Case 5:21-cv-01887-EJD Document 34 Filed 07/02/21 Page 1 of 3




 1
 2

 3
 4
 5
 6                         UNITED STATES DISTRICT COURT

 7                       NORTHERN DISTRICT OF CALIFORNIA

 8
 9
10
     RICKY COCHRAN, ALAIN BERREBI, and          Case No. 5:21-cv-01887-EJD
11   JARAMEY STOBBE, individually and on
     behalf of all others similarly situated,   Hon. Edward J. Davila
12
                        Plaintiffs,             STIPULATION AND AMENDMENT
13                                              TO CLASS ACTION SETTLEMENT
     v.                                         AGREEMENT AND RELEASE
14
     THE KROGER CO. and ACCELLION, INC.,
15
                        Defendants.
16
17
18

19
20
21
22
23
24
25
26
27
28
                                  1
     AMENDMENT TO CLASS ACTION SETTLEMENT AGREEMENT AND RELEASE
         Case 5:21-cv-01887-EJD Document 34 Filed 07/02/21 Page 2 of 3



                           STIPULATION AND AMENDMENT TO
 1                CLASS ACTION SETTLEMENT AGREEMENT AND RELEASE
 2

 3          This Amendment to the Class Action Settlement Agreement and Release, dated July 2,
 4   2021, is made and entered into by and among the Class Representatives,1 for themselves
 5   individually and on behalf of the Settlement Class, and Defendant The Kroger Co. The Parties, by
 6   and through their respective counsel, hereby stipulate and agree to amend the Class Action
 7   Settlement Agreement and Release (“Settlement Agreement”) filed in this Action on June 30, 2021
 8   (ECF No. 32), as set forth herein.
 9
            Pursuant to Paragraph 93 of the Settlement Agreement, the Parties agree to amend
10
     Paragraph 44 of the Settlement Agreement by deleting it in its entirety and replacing it with the
11
     following corrected paragraph:
12
13              44. “Settlement Class” means all residents of the United States who were
                notified by The Kroger Co. that their PII was compromised as a result of the
14              FTA Data Breach. Excluded from the Settlement Class are: (1) the Judges
                presiding over the Action, and members of their families; (2) the Defendant
15              Kroger, their subsidiaries, parent companies, successors, predecessors, any
                entity in which the Defendant Kroger or their parents have a controlling interest,
16
                and their current or former officers and directors; (3) Persons who properly
17              execute and submit a Request for Exclusion prior to the expiration of the Opt-
                Out Period; and (4) the successors or assigns of any such excluded Persons.
18

19          With respect to the documents attached as Exhibits B, C, and D to the Settlement

20   Agreement, the correction noted above will be reflected in the final versions of those exhibits upon

21   approval from the Court.

22
23
24
25
26
27
     1
28           Except as otherwise specified, capitalized words and terms herein shall have the meanings
     ascribed in Paragraph IV.A. of the Settlement Agreement entitled “Definitions.”
                                                        2
        AMENDMENT TO CLASS ACTION SETTLEMENT AGREEMENT AND RELEASE
        Case 5:21-cv-01887-EJD Document 34 Filed 07/02/21 Page 3 of 3




 1          IN WITNESS WHEREOF, each of the Parties hereto has caused this Amendment to be
 2   executed on its behalf by its duly authorized counsel of record, all as of the day set forth below:
 3

 4                                                      AHDOOT & WOLFSON, PC
      Dated: July 2, 2021
 5                                                      By:
                                                              Tina Wolfson
 6

 7

 8    Dated: July 2, 2021                               BARNOW AND ASSOCIATES, P.C.
 9                                                      By:
10                                                            Ben Barnow

11

12    Dated: July 2, 2021                               SIDLEY AUSTIN, LLP
13

14
                                                        By:
15                                                            Amy P. Lally
16

17

18

19
20

21

22

23

24

25

26

27

28
                                     3
        AMENDMENT TO CLASS ACTION SETTLEMENT AGREEMENT AND RELEASE
